Warner, Judge.
This was an action brought by the plaintiff against the defendant to recover damages for the printing and publishing a libel in the columns of a daily newspaper. On the trial of the case, the jury found a verdict for the plaintiff for the sum of $1,500 00. The defendant .made a motion for a new trial, on several grounds, which was overruled by the Court, and the defendant excepted. This case was brought before this Court at a former term, and decided by a majority of the Court, on the same statement of facts as was presented on the last trial, except that, on the last trial, the evidence in* relation to the dispute between the two newspapers was more full and explicit than on the former trial.
*3861. The first ground of error assigned to the charge of the Court, is in charging the jury, “that the words charged in the declaration were libellous.” There was no error in this charge, as it amounted to nothing more than saying that the words charged in the declaration were actionable as a libel, under the law. The Court expressed no opinion as to whether the evidence, as proved on the trial, made out a libel, under the circumstances attending the publication. If the Court had charged the jury, that the evidence in the case constituted a libelous publication, under the circumstances attending it, that would have been error, because it would have been an expression of opinion upon the evidence in the case.
2. The counsel for the defendant requested the Court to charge the jury in the exact language of the judgment of a majority of this Court, as applicable to the facts of the case, that “where a dispute is conducted between two newspapers as to the extent of their city circulation, and their employees volunteer to.take part in the strife, and one charges an employee of the other, who is aiding in the quarrel, with theft and duplicity, and the other charges in return that the employee of the first has been convicted of perjury, by the solemn oath of a gentleman, whose veracity stands unimpeached and unimpeachable, and the latter brings suit for a libel, on the charge contained in this published reply, the jury, in such eases, should find nominal damages only.” The Judge states that he refused this charge for want of proof, but the record shows that the proof was quite as full on the last trial, and a little more so, than on the former trial. See Pugh vs. McCarty, 40 Georgia Reports, 444. Whether the former judgment of a majority of this Court was right or wrong, as applicable to the facts of the case, still, it was the judgment of the Court, and the law of the case, which the Court below, under the 4220th section of the Code, was bound to respect, and, in good faith, to carry into full effect; and, therefore, should hav.e given to the jury the charge as requested, and it was error in refusing to do so. However erroneous the *387judgment of a majority of this Court may have been, as to the law applicable to the state of facts, it was not the province or the duty of the Court below to question that judgment by a refusal to administer the law as declared by it.
Let the judgment of the Court below be reversed.